Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 13 November 2019.	
2.	Claims 1-20 are currently pending and claims 1 and 14 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 13 November 2019. The submission follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

         Priority

4.	Priority claimed from foreign application no. DE102018219878.0, filed on 20 November 2018.

         Drawings

5.	The drawings filed on 13 November 2019 are accepted by the examiner. 


                                                  Claim Rejections - 35 USC § 102	

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Hikaru Tanaka (US Publication No. 20160166227), hereinafter Tanaka.

Regarding claim 1: 
a programmable logic gate, designed for at least one of closed-loop control and open-loop control of at least one component of the medical imaging system (Tanaka, ¶130-132, ¶38, ¶55), wherein automatic and manual stating/controlling interpret as closed-loop/open-loop control.
a microprocessor, connected to the programmable logic gate via a first interface (Tanaka, ¶38-40, ¶59).
and a signal line to connect the microprocessor to a contact array, arranged externally on the control unit, (Tanaka, ¶24).
the microprocessor being designed to provide a second interface via the signal line and to control the programmable logic gate in accordance with a command signal received via the second interface (Tanaka, ¶35).
the signal line being provided at least in part by the programmable logic gate, and the programmable logic gate including a receive unit for reading out the command signal (Tanaka, ¶36, ¶34, ¶31).
Regarding claim 2:
wherein the microprocessor is designed to communicate with a terminal of a user via the second interface (Tanaka, ¶45-46, FIG.3).
Regarding claim 3:
wherein, in providing the second interface, the microprocessor additionally includes a direct signal line, not fed via the programmable logic gate, and wherein the direct signal line is disabled in favor of communication via the signal line in at least one operating state of the control unit (Tanaka, ¶132).
Regarding claim 4:
wherein, in at least one of controlling the programmable logic gate and providing a second interface, the microprocessor is designed to run at least one of an operating system and a device driver (Tanaka, ¶36).
Regarding claim 5:
wherein the microprocessor is configured to influence at least one of the closed-loop control and the open-loop control of the medical imaging system by controlling the programmable logic gate (Tanaka, ¶57)
Regarding claim 6: 
wherein the signal line includes, from a viewpoint of the microprocessor, a transmit line and a receive line, wherein the receive unit is connected solely to one of the signal line and direct signal line (Tanaka, ¶24).
Regarding claim 7: 
wherein the second interface is an Ethernet interface or part of a CAN bus (Tanaka, ¶36, ¶26).
Regarding claim 8: 
wherein the programmable logic gate is designed to provide a register, accessible by the microprocessor, containing error information about errors arising in the reading out of the command signal (Tanaka, ¶24, ¶62).
Regarding claim 9: 
wherein the programmable logic gate is designed to execute individual commands contained in the command signal directly (Tanaka, ¶36).
Regarding claim 10: 
wherein the microprocessor is designed to enable or disable direct execution of the individual commands for the programmable logic gate (Tanaka, ¶88).
Regarding claim 11:
wherein the command signal includes real-time commands, the real-time commands being commands to be followed in real time for at least one of the closed-loop control and the open-loop control of the medical imaging system, and includes administration commands, differing from the real-time commands, wherein the receive unit is designed only to read out the real-time commands (Tanaka, ¶69, ¶35).
Regarding claim 12:
wherein the programmable logic gate is designed for at least one of the closed-loop control and the open-loop control of an X-ray tube of the medical imaging system (Tanaka, ¶51).
Regarding claim 13:
A medical imaging system, comprising: the control unit of claim 1 (Tanaka, ¶2, ¶21).
Regarding claim 14:
providing, via a microprocessor of the control unit, an interface, the interface being provided via a signal line connecting the microprocessor to a contact array, arranged externally on the control unit (Tanaka, ¶34-36, ¶3, FIG.1).
receiving, via the microprocessor, a command signal through the interface (Tanaka, (¶35, ¶84, ¶105).
controlling, via the microprocessor in accordance with the command signal received via the interface, a programmable logic gate of the control unit (Tanaka, ¶45, ¶35-36).
programmable logic gate being configured to perform at least one of open loop control and closed loop control of at least one component of the medical imaging system, the signal line being provided at least in part by the programmable logic gate (Tanaka, ¶36, 38).
and reading out the command signal via a receive unit of the programmable logic gate (Tanaka, ¶24, ¶62).
Regarding claim 15:
wherein, in providing the second interface, the microprocessor additionally includes a direct signal line, not fed via the programmable logic gate, and wherein the direct signal line is disabled in favor of communication via the signal line in at least one operating state of the control unit (Tanaka, ¶45-46, ¶4588, FIG.3).
Regarding claim 16:
wherein, in at least one of controlling the programmable logic gate and providing a second interface, the microprocessor is designed to run at least one of an operating system and a device driver (Tanaka, ¶36).
Regarding claim 17:
wherein the receive unit is connected solely to the receive signal line (Tanaka, ¶24).
Regarding claim 18:
wherein the programmable logic gate is designed to execute individual commands involving the microprocessor (Tanaka, ¶26).
Regarding claim 19:
wherein the command signal includes real-time commands, the real-time commands being commands to be followed in real time for at least one of the closed-loop control and the open-loop control of the medical imaging system, and includes administration commands, differing from the real-time commands, wherein the receive unit is designed only to read out the real-time commands (Tanaka, ¶35, ¶69).
Regarding claim 20: 
wherein the medical imaging system is an X-ray system (Tanaka, ¶25).
   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890